Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 8/09/22 after the final rejection mailed 5/11/22 has been entered.  

Claims 1-3, 5-12, 14 and 15 are Allowed.  Claims 4 and 13 have been canceled.

The replacement drawing sheets filed 8/09/22 are approved.

Copies of the priory documents have been electronically retrieved but the priority
claim has not been perfected as noted in the decision mailed 8/11/22.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Note U.S. Patent 11,389,005 to the same inventor of the instant application.  Claims 1 and 6 of the patent are substantially identical to independent claims 1 and 6 of the instant application despite a slight difference in nomenclature.  However, the patent claims fail to include the limitation “wherein the back support rod, the seat cushion assembly, and the back supporting frame are connected to form a triangle for supporting the seat cushion in the expanded position”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636

/Robert Canfield/Primary Examiner, Art Unit 3636